Beck, J.
. 1. Where in the trial of a criminal case a female witness was offered by the State, and her competency as a witness was challenged on the ground that she was the wife of the accused, and she was thereupon interrogated as to her matrimonial status, and she testified in substance that she was married to the accused about two years before the trial, but that she had been married previously to another named person, and that this person to whom she had previously been married was still living and she had never been divorced from him, and this testimony was uncontradicted, it was not error for the court to rule that she was a competent witness and to permit her to give evidence upon material issues involved in the criminal ease. Wrye v. State, 95 Ga. 466 (22 S. E. 273); Hoxie v. State, 114 Ga. 19 (39 S. E. 944).
(a) Where the only evidence as to the matrimonial status of the witness was of the character given above, and she was not contradicted in regard thereto by any witness testifying in the ease in regard to the alleged ground of incompetency, the court did not) err in failing to submit the question of the competency of the witness to the jury.
2. “Grounds of a motion for a new trial alleging that the verdict was con-" trary to specified portions of the charge of the court are, in essence, merely complaints that the verdict was contrary to law.” Alabama etc. R. Co. v. Hunt, 136 Ga. 863 (72 S. E. 346).
3. There was sufficient evidence to support the verdict in the ease, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.